IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: S.S.W., A            : No. 579 MAL 2019
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: A.M.                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.